Title: September 1781
From: Washington, George
To: 

 


   
   
5th. The rear of the French army having reached Philadelphia and the Americans having passed it—the Stores having got up & every thing in a tolerable train here; I left this City for the head of Elk to hasten the Embarkation at that place and on my way—(at Chester)—received the agreeable news of the safe arrival of the Count de Grasse in the Bay of Chesapeake with 28 Sail of the line & four frigates—with 3000 land Troops which were to be immediately debarked at James town & form a junction with the American Army under the command of the Marqs. de la Fayette.
Finding upon my arrival at the head of Elk a great deficiency of Transports, I wrote many letters to Gentn. of Influence on the Eastern shore, beseeching them to exert themselves in drawing forth every kind of Vessel which would answer for this purpose and agreed with the Count de Rochambeau that about 1000 American Troops (including the Artillery Regiment) and the Grenadiers & Chasseurs of the Brigade of Bourbonne with the Infantry of Lauzen’s legion should be the first to Embark and

that the rest of the Troops should continue their march to Baltimore proceeding thence by Land, or Water according to circumstances. The Cavalry of Lauzen, with the Saddle horses & such teams of both armies as the Qr. Masters thereof might judge necessary to go round by Land to the place of operation.
Judging it highly expedient to be with the army in Virginia as soon as possible, to make the necessary arrangements for the Siege, & to get the Materials prepared for it, I determined to set out for the Camp of the Marqs. de la Fayette without loss of time and accordingly in Company with the Count de Rochambeau who requested to attend me, and the Chevr. de Chastellux set out on the


   
   In Philadelphia, GW was engaged in last-minute preparations for the march south (see GW to Lafayette, 2 Sept. 1781, DLC:GW). Between 31 Aug. and 5 Sept. there was also considerable uneasiness about the movements of both the British and French fleets. On 31 Aug., Brig. Gen. David Forman wrote GW from his observation post in Freehold, N.J., that two British squadrons under Admirals Graves and Hood were in process of setting sail from New York City (DLC:GW). Barras’s fleet had sailed from Newport, R.I., on 23 Aug. carrying siege guns and provisions for Yorktown and no word had since been received from him. If he were intercepted by the British fleet before he joined de Grasse in the Chesapeake, the results could be disastrous to the allied campaign in the South.


   
   On 5 Sept., GW informed the president of Congress that he had received a letter from Brig. Gen. Mordecai Gist announcing the arrival of de Grasse’s fleet (DNA:PCC, Item 152). Gist’s letter, dated Baltimore, 4 Sept. 1781, is in DLC:GW. See also David Humphreys to Gist, 5 Sept. 1781 (NN: George Washington Papers, facsimilies and transcripts). By 7 Sept., GW was able to report that the French fleet from Rhode Island was “hourly expected” to join de Grasse’s fleet (“Circular to Gentlemen on the Eastern Shore of Maryland,” 7 Sept. 1781, DLC:GW). According to Jonathan Trumbull’s journal, GW had left Philadelphia with his suite and about three miles below Chester met the express from de Grasse. He then returned to Chester to inform Rochambeau and Congress of the French fleet’s arrival (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 332). Rochambeau had decided to come from Philadelphia to Chester by water. As the ship approached Chester, “We discerned in the distance General Washington, standing on the shore and waving his hat and a white handkerchief joyfully. . . . MM. de Rochambeau and Washington embraced warmly on the shore” (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 123).



   
   GW is referring to his circular letter, dated 7 Sept. 1781, to “Gentlemen on the Eastern Shore of Maryland.” Copies were sent to Christopher Birchead, Robert Goldsborough, James Lloyd Chamberlaine, Richard Barnaby, Nicholas Thomas, John Bracco, and James Hindman (DLC:GW).



   
   GW made no entries for 6 and 7 Sept., but Jonathan Trumbull, Jr., his aide-de-camp, made notations on these days: “6. Breakfast at Christiana Bridge, where our boats, stores, &c. are brought from Delaware Water through Christiana Creek, debarked and carried a[c]ross by land about 12 miles to the head of Elk. Here they are again embarked up the Elk River

and transported down the Chesapeake. The General proceeds to the Head of Elk where the troops and a great part of the stores are arrived and beginning to embark.


   
   “The want of water craft obliges part of the troops to march by land to Baltimore, and eventually as far as An[n]apolis. Many ox and horse teams are sent on by land, the General expecting to find little or no means of land transportation in Virginia. The many rivers and great abundance of water communication almost superceeding the necessity of that convenience.


   
   “7. At Elk writing letters, forwarding troops, stores &c. The country through which we have passed greatly pleased with the prospect of our Expedition” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 332–33).


 


8th. and reached Baltimore where I recd. and answered an address of the Citizens.

   
   
   While GW and his party were in Baltimore they stayed at Daniel Grant’s Fountain Inn. For a description of GW’s reception in Baltimore, see Md. Journal, 11 Sept. 1781. The address of welcome of the citizens of Baltimore to GW and his reply, both dated 8 Sept. 1781, are in DLC:GW. The address was presented to GW at a banquet held on the evening of 8 Sept. at Lindsey’s Coffeehouse in honor of the arrival of the French fleet (SCHARF [2]J. Thomas Scharf. The Chronicles of Baltimore; Being a Complete History of “Baltimore Town” and Baltimore City from the Earliest Period to the Present Time. Baltimore, 1874., 189–90).


 


9th. I reached my own Seat at Mount Vernon (distant 120 Miles from the Hd. of Elk) where I staid till the 12th. and in three days afterwards that is on the 14th. reached Williamsburg. The necessity of seeing, & agreeing upon a proper plan of cooperation with the Count de Grasse induced me to make him a visit at Cape Henry where he lay with his fleet after a partial engagement with the British Squadron off the Capes under the Command of Admiral Graves whom he had driven back to Sandy hook.


   
   GW, who had not seen his home since his departure in May 1775, was accompanied to Mount Vernon by Lt. Col. David Humphreys, one of his staff, while the “rest of the family jogg on easily” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 333). GW’s aides arrived at midday on 10 Sept. and Rochambeau and his staff in the evening. Chastellux and his aides came the next day (see GW to Chastellux, 10 Sept. 1781, NjP). Trumbull noted: “A numerous family now present. All accommodated. An elegant seat and situation, great appearance of oppulence and real exhibitions of hospitality & princely entertainment.” On 13 Sept. the party left Mount Vernon for Williamsburg and “between Colchester and Dumphries meet letters giving an account of an action between the two Fleets, & that the French were gone out from the Bay in pursuit of the English. The event not known. Much agitated” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 333). In light of the news from the Capes, troops moving south were temporarily halted (see CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 129).


   
   After Rodney’s departure from the West Indies for England (see entry for

7 Aug. 1781), Sir Samuel Hood had sailed for New York, joining Graves there on 28 Aug. The combined fleets of Graves and Hood, consisting of 19 ships of the line, did not sail from New York until 31 Aug. Both admirals underestimated de Grasse’s strength. Still unaware of the arrival of de Grasse, the British fleet reached the Chesapeake on 5 Sept. and virtually stumbled into the French fleet anchored just inside the bay (see Verger journal, RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:137–38). The two fleets met on 5 Sept. off the Chesapeake in a 2½-hour action. The results were inconclusive, but the two fleets remained in contact, 6–7 Sept., drifting south to the vicinity of Cape Hatteras, which allowed Barras’s fleet from Newport to sail into Chesapeake Bay unmolested. By 11 Sept. the French fleet was back in the Chesapeake, and on 14 Sept. the British fleet sailed for New York. For a description of the engagement off the Capes, see Graves to Philip Stevens, 14 Sept. 1781 (GRAVES PAPERSFrench Ensor Chadwick, ed. The Graves Papers and Other Documents Relating to the Naval Operations of the Yorktown Campaign, July to October, 1781. New York, 1916., 61–69; RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:137–38; GOUSSENCOURTChevalier de Goussencourt. “A Journal of the Cruise of the Fleet of His Most Christian Majesty, under the Command of the Count de Grasse-Tilly, in 1781 and 1782.” In The Operations of the French Fleet under the Count de Grasse in 1781–2 as Described in Two Contemporaneous Journals. Edited by J. G. Shea. New York, 1864., 69–75; JOURNAL OF AN OFFICER“Journal of an Officer in the Naval Army in America, in 1781 and 1782.” In The Operations of the French Fleet under the Count de Grasse in 1781–2 as Described in Two Contemporaneous Journals. Edited by J. G. Shea. New York, 1864., 155–58; HOODDavid Hannay, ed. Letters Written by Sir Samuel Hood (Viscount Hood) in 1781, 1782, 1783. London, 1895. In Publications of the Navy Records Society, vol. 3., 28–36).


   
   On the way to Williamsburg, Trumbull noted that the party heard “rumours of the return of the French Fleet, with some advantage, which relieved our fears” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 333). Both GW and Trumbull mistakenly date the party’s arrival in Williamsburg as 15 Sept. rather than 14 Sept. St. George Tucker states that GW reached the city about four o’clock in the afternoon. “He had passed our camp which is now in the rear of the whole army, before we had time to parade the militia. The French line had just time to form. The Continentals had more leisure. He approached without any pomp or parade attended only by a few horsemen and his own servants. The Count de Rochambeau and Gen. Hand with one or two more officers were with him. . . . The Marquis [de Lafayette] rode up with precipitation, clasped the General in his arms and embraced him with an ardor not easily described. The whole army and all the town were presently in motion. The General—at the request of the Marquis de St. Simon—rode through the French lines. The troops were paraded for the purpose and cut a most splendid figure. He then visited the Continental line” (St. George Tucker to Frances Tucker, 15 Sept. 1781, COLEMANMary Haldane Coleman. St. George Tucker: Citizen of No Mean City. Richmond, Va., 1938., 70–71). In Williamsburg, GW lodged at George Wythe’s house. In the evening “an elegant supper was served up” and “an elegant band of music played an introductive part of a French Opera” (BUTLER“General Richard Butler’s Journal of the Siege of Yorktown.” Historical Magazine, and Notes and Queries concerning the Antiquities, History, and Biography of America 8 (1864): 102–12., 106).


   
   On 15 Sept., GW wrote to de Grasse, expressing his desire for a conference aboard the admiral’s flagship, the Ville de Paris, and requesting de Grasse to send some form of conveyance for GW and his officers (DLC:GW). In the evening he dined with Lafayette and on 16 Sept. with Baron von Steuben (BUTLER“General Richard Butler’s Journal of the Siege of Yorktown.” Historical Magazine, and Notes and Queries concerning the Antiquities, History, and Biography of America 8 (1864): 102–12., 106).


 


17th. In company with the Count de Rochambeau—the Chevr. Chastellux—Genls. Knox & Duportail, I set out for the Interview with the Admiral & arrived on board the Ville de Paris (off Cape Henry) the next day by Noon and having settled most points with him to my satisfaction except not obtaining an assurance of sending Ships above York and one that he could not continue his fleet on this Station longer than the first of November I embarked on board the Queen Charlotte (the Vessell I went down

in) but by hard blowing; & contrary Winds, did not reach Williamsburg again till the 22d.


   
   On 17 Sept. de Grasse sent a small vessel, the Queen Charlotte, captured from the British, to convey GW and his party to the Ville de Paris for the conference. Also accompanying GW were aides David Cobb and Jonathan Trumbull, Jr. (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 333). For an amusing but perhaps apocryphal account of GW’s reception by de Grasse aboard the flagship, see CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 235–36. See also TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 333–34. GW’s revolutionary accounts record the expenses of the trip to and from the French flagship as £25 (DLC:GW).


   
   De Grasse had already warned Rochambeau and GW that the stay on the Chesapeake of his fleet and Saint Simon’s troops would be limited, probably not extending beyond mid-October (see DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:520–22). The question uppermost in GW’s mind was whether de Grasse would be able to extend his stay until the British could be forced to surrender, particularly if the siege of Yorktown proved to be protracted. The series of questions dealing with the campaign posed by GW at the conference and de Grasse’s replies are in DNA:PCC, Item 152.


 


22d. Upon my arrival in Camp I found that the 3d. Maryland Regiment had got in (under the Command of Colo. Adam) and that all except a few missing Vessels with the Troops from the head of Elk were arrived, & landing at the upper point of the College Creek—where Genl. Choisy with 600 Fr. Troops who had from R. Isld. had arrived in the Squadron of Count de Barras had done before them during my absence.


   
   Lt. Col. Peter Adams was in command of the 3d Maryland Regiment.



   
   College Creek is a branch of the James River.



   
   Claude Gabriel, marquis de Choisy (b. 1723), a brigadier general in the French army, had commanded the French troops left behind in Newport to guard Barras’s fleet and the French artillery (DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:493). In Aug. he sailed with Barras’s fleet to the Chesapeake and was now ordered to “take command of the Troops ordered to besiege the village of Gloucester, a post opposite the town of York held by the English, in which they had 1,100 men in addition to their hospitals and stores. The troops under M. de Choisy included the Lauzun Legion, 800 men from the garrisons of our ships, and 1,500 militia” (Clermont-Crèvecoeur’s journal in RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:56).



   
   At this point the page of the diary ends. Since the words that follow do not appear to belong to the previous sentence, a page or pages containing entries for the 23 and 24 Sept. may be missing.


 


25th. Admiral de Barras having Joined the Count de Grasse with the Squadron and Transports from Rhode Island, & the latter with some Frigates being sent to Baltimore for the remr. of the French army arrived this day at the usual port of debarkation

above the College Creek and began to land the Troops from them.
 


28th. Having debarked all the Troops and their Baggage—Marched and Encamped them in Front of the City and having with some difficulty obtained horses & Waggons sufficient to move our field Artillery—Intrenching Tools & such other articles as were indispensably necessary—we commenced our March for the Investiture of the Enemy at York.
The American Continental, and French Troops formed one column on the left—the first in advance—the Militia composed the right column & marched by the way of Harwoods Mill. Half a mile beyond the halfway Ho[use] the French & Americans seperated. The former continued on the direct road to York, by the Brick House. The latter filed of to the right for Murfords bridge, where a junction with the Militia was to be made. About Noon the head of each column arrived at its ground, & some of the enemys Picquets were driven in on the left by a Corps of French Troops, advanced for the purpose, which afforded an oppertunity of reconnoitering them on their right. The enemy’s Horse on the right were also obliged to retire from the ground they had Encamped on, & from whence they were employed in reconnoitering the right column.
The line being formed, all the Troops—Officers & Men—lay upon their arms during the Night.


   
   Halfway House was operated as a tavern on the old Williamsburg Road and, as its name implies, was halfway between Williamsburg and Yorktown.



   
   The Brick House appears on a number of contemporary maps on the road between Williamsburg and Yorktown approximately four miles west of Yorktown and six miles east of Williamsburg, in York County.



   
   Murford’s Bridge crossed Skiffes Creek, which flows into the James River.


 


29th. Moved the American Troops more to the right, and Encamped on the East side of Bever dam Creek, with a Morass in front, about Cannon shot from the enemys lines. Spent this day in reconnoitering the enemys position, & determining upon a plan of attack & approach which must be done without the assistance of Shipping above the Town as the Admiral (notwithstanding my earnest sollicitation) declined hazarding any Vessells on that Station.


   
   Beaver Dam Creek, or Great Run, is about halfway between Yorktown and Wormley Creek. The creek and its branches formed a marsh about the

middle of the allied lines which stretched from the edge of the York River above Yorktown to Wormley Creek.


 


30th. The Enemy abandoned all their exterior works, & the position they had taken without the Town; & retired within their Interior works of defence in the course of last Night—immediately upon which we possessed them, & made those on our left (with a little alteration) very serviceable to us. We also began two inclosed Works on the right of Pidgeon Hill—between that & the ravine above Mores Mill.
From this time till the 6th. of October nothing occurred of Importance—much deligence was used in debarking, & transporting the Stores—Cannon &ca. from Trebells Landing (distant 6 Miles) on James Riv., to Camp; which for want of Teams went on heavily and in preparing Fascines, Gabions, &ca. for the Siege—as also in reconnoitering the Enemys defences, & their situation as perfectly as possible, to form our parallels & mode of attack.
The Teams which were sent round from the head of Elk, having arrived about this time, we were enabled to bring forward our heavy Artillery & Stores with more convenience and dispatch and every thing being prepared for opening Trenches 1500 Fatiegue men & 2800 to cover them, were ordered for this Service.


   
   On the night of 29 Sept. the British abandoned the outer defenses in the area between Yorktown Creek and Wormley’s Pond and withdrew into positions within the town. The British decision to abandon the outlying works was prompted by a letter to Cornwallis from Clinton, 24 Sept. 1781, informing him that considerable reinforcements were to sail from New York by 5 Oct. (CORNWALLISCharles Ross, ed. Correspondence of Charles, First Marquis Cornwallis. 3 vols. London, 1859., 1:120). Cornwallis replied on the 29th that “I shall retire this night within the works, and have no doubt, if relief arrives in any reasonable time, York and Gloucester will be both in possession of his Majesty’s troops” (CORNWALLISCharles Ross, ed. Correspondence of Charles, First Marquis Cornwallis. 3 vols. London, 1859., 1:120–21).



   
   Among the other defenses, the British had abandoned the redoubts at Pigeon Quarter and Pigeon Hill approximately two miles southwest of the town. Clermont-Crévecoeur’s journal notes that GW “immediately sent the grenadiers and chasseurs to take possession of them. We converted a redan they had also abandoned into a redoubt and built a fourth to tie them all together” (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:57).



   
   Moore’s Mill was on Wormley’s Pond at the head of Wormley Creek.



   
   On 27 Sept., GW had received welcome news from de Grasse, suggesting that he had abandoned the prospect of cruising to intercept British Admirals Digby and Hood and was willing to commit his fleet to the investiture of Yorktown (de Grasse to GW, 25 Sept. 1781, WASHINGTON AND DE GRASSEInstitut Français de Washington. Correspondence of General Washington and Comte de Grasse, 1781, August 17–November 4. Washington, D.C., 1931., 51–52). GW also requested and received 600 to 800 marines from the French ships. On the 27th de Grasse had reluctantly agreed to GW’s request for the French troops, but added “I earnestly beseech Your Excellency to

dispense in future with the necessity of demanding men from my vessels. I am mortified that I can not do all that I would wish, but there is no doing impossibilities” (WASHINGTON AND DE GRASSEInstitut Français de Washington. Correspondence of General Washington and Comte de Grasse, 1781, August 17–November 4. Washington, D.C., 1931., 56–57).


   
   During this period GW also ordered construction and fortification of a trench commanding the main British defenses. He personally inspected the ground selected for this first parallel on 1 Oct., narrowly escaping fire from the British defenses 300 yards away. The parallel was not occupied until the siege guns could be transported from Trebell’s Landing on the James River six or seven miles from Yorktown. A minor contretemps was presented to GW by Lafayette when he requested command of the right wing of the siege army in place of Benjamin Lincoln, who held the position by right of seniority. GW refused as tactfully as possible (Lafayette to GW, 30 Sept. 1781, DLC:GW). On 3 Oct. the marquis de Choisy moved his troops in tighter formation about Gloucester Point. In the process the duc de Lauzun, one of his officers, encountered Banastre Tarleton’s Dragoons, resulting in an action also involving the Virginia militia which GW described somewhat excessively in General Orders as a “brilliant success.” On 5 Oct. the army rejoiced at the news of Nathanael Greene’s success at Eutaw Springs, S.C. Jonathan Trumbull, Jr., notes that during these days there was almost no fire from the British on the Americans busily digging in on the Yorktown perimeter. “A matter of Speculation. The General determined to return no fire upon the enemy till our batteries are all ready to play to some purpose” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 335).


